 In the Matter of THE HELLER BROTHERS COMPANY OF NEWCOMERSTOWNandINTERNATIONAL BROTHERHOOD OF BLACKSMITHS, DROP FORGERS,AND HELPERSCases Nos.C-370and R-56,9.-Decided June 4, 1938File,Rasp, and Small Tool Manufacturing Industry-Interference, Restraint,and Coercion:engendering fear of loss of employment for union membership;expressed opposition to labor organization; threats of retaliatory action; ques-tioning regarding organizationmeeting; circulation of antiunion statementamong employees for signature ; threat to closeplant-Company-DominatedUnion:initiation ; domination of and interference with formation and administra-tion ; financial and other support ; discrimination in favor of, in recognition asrepresentative of employees ; activities on company time andproperty-Check-O ff :agreement for, with members of company-dominated union ; acquiescencein, not free choice of employees ; employer ordered to reimburse employees foramounts deducted from wages as dues for company-dominatedunion-Investi-gation of Representatives:controversy concerning representation of employees:employer's refusal to grant recognition ofunion-Prior Election:conducted byemployer ; designation of company-dominated union on ballot, illegal ;resultsof,disregarded-UnitAppropriate for Collective Bargaining:production andmaintenance employees, excluding foremen, assistant foremen, clerical employees,timekeepers, and watchmen ; no controversyasto-Representatives:proof ofchoice : comparison of pay roll and union charter sheet and application cards-Certification of Representatives:upon proof of majority representation.Mr. Max W. Johnstone,for the Board.Mr. N. C. Murray,of Newark, N. J., for the respondent.Mr. James A. Glenn,of Coshocton, Ohio, for the Union.Mr. Russell E. Lyons,of Coshocton, Ohio, for the Independent.Mr. Howard Lichtenstein,of counsel to the Board.DECISIONORDERANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASECharges and amended charges having been filed byInternationalBrotherhood of Blacksmiths, Drop Forgers, and Helpers,herein calledtheUnion, the National Labor Relations Board, herein called the646 DECISIONS AND ORDERS647Board, by James P. Miller, Regional Director for the Eighth'Region(Cleveland, Ohio) issued and duly served its complaint dated Novem-ber 8, 1937, against The Heller Brothers Company of Newcomerstown,Newcomerstown, Ohio, the respondent herein, alleging that the re-spondent had engaged in and was engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (1) and (2), andSection 2 (6) and (7), of the National Labor Relations Act, 49 Stat.449, herein called the Act.On November 16, 1937, the respondentfiled its answer denying the essential allegations concerning theunfair labor practices, but admitting that its business affects com-merce within the meaning of the Act.Concurrently with the filing of the charges and the amended chargesherein, on September 2, and November 6, 1937, respectively, the Unionalso filed with the same Regional Director a petition and an amendedpetition, alleging that a question affecting commerce had arisen con-cerning the representation of the respondent's employees and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the Act.On October 18, 1937, the Board, acting pursuant to Article III,Sections 3 and 10 (c) (2), and Article II, Section 37 (b), of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,ordered a consolidation of the proceedings and authorized the Re-gional Director to conduct an investigation of representatives and toprovide for an appropriate hearing upon-due notice.Pursuant to notice, duly served upon the respondent, the Union,and File and Tool Workers Union, herein called the Independent,a labor organization purporting to represent employees directly af-fected by the investigation of representatives, a hearing on both thepetition and the complaint was held at Coshocton, Ohio, from De-cember 6 to 10, 1937, before Charles B. Bayly, the Trial Examinerduly designated by the Board.At the commencement of the hearing,the Independent's motion to intervene in the proceedings was grantedby the Trial Examiner to the extent that its interests appeared inthe petition and in the allegations of the complaint.All the partieswere represented by counsel, participated in the hearing, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At theconclusion of the hearing, both the respondent and the Independentfiled memoranda on the evidence adduced at the hearing.On January 17, 1938, the Trial Examiner filed his IntermediateReport in which he found that the respondent had engaged in andwas engaging in the unfair labor practices alleged in the complaint.He accordingly recommended that the respondent cease and desist1 06 7 91-38-vol yr--42 648NATIONALLABOR RELATIONS BOARDfrom engaging in the unfair labor-practices, that it cease ,giving,rec.ognition to and that it disestablish the Independent as the collectivebargaining representative for any of its employees, and that it reim-burse the members of the Independent for the dues it had deductedfrom their wages on behalf of the Independent, out of money in therespondent's possession or under its control.Thereafter, the respondent and the Independent filed exceptionsto the Intermediate Report and to various rulings of the TrialExaminer, and together with the Union, presented oral argumentbefore the Board. In addition, the three parties filed briefs.TheBoard has reviewed the rulings of the Trial Examiner on motionsand on objections to the admission of evidence, and finds that )noprejudicial errors were committed:The rulings-are-hereby affirmed.The Board has also considered the exceptions to the IntermediateReport, and finds them to be without merit.On February 10, 1938, the respondent petitioned the Board to makepart of the record herein a notice which it had posted on its bulletinboards in its plant on December 28, 1937, advising its employees thatthey might join or not join any labor organization without fear ofdiscrimination; that no solicitation by any labor organization wouldbe permitted on company time, and that supervisory employees wereforbidden to engage in any form of union activity.The respondent's,petition is hereby granted.Upon the entire -record in the case, the Board- makes the following :FINDINGS OF FACTI.THE 13USINESS OF THE RESPONDENTThe respondent, The Heller Brothers Company of Newcomerstown,is anOhio corporation engaged in the manufacture and sale of files,rasps, andsmall tools in its plant at Newcomerstown, Ohio.Therespondent is a subsidiary and operatesas a plant ofHeller BrothersCompany, a corporation having its principal offices and another plantatNewark, New Jersey.The respondent'sannualpurchases of raw materials, which con=sistprincipally of file steel, amount to, approximately $650,000.Approximately 60 per cent of such steel is shipped to the plant frompoints outside Ohio.The respondent's annualsales offinished prod-ucts amount to $2,055,000, approximately 90 per cent of which areshipped outside the Stateto dealersand distributors in all of theprincipal cities of the UnitedStates.The respondent normally employs about 800 workersand has anaverage monthly pay roll of from $50,000 to $70,000. :DECISIONS AND ORDERS649H. THE ORGANIZATIONSINVOLVEDInternationalBrotherhood, of Blacksmiths, Drop Forgers andHelpers isa labor organization affiliated with the American Feder-ation of Labor. It admits to membership all the respondent's pro-duction and maintenance employees, except supervisory employees,clerical employees, and watchmen.File and Tool Workers Union is an unaffiliated labor organiza-tion admitting to membership all employees who are on the respond-ent's pay roll for a period of not less than 30 days, except super-visory employees.III.THE UNFAIR LABOR PRACTICESA. Interference with the f ormation and administration of theIndependentUnion activity in the respondent's plant commenced in June 1935.Although the conduct of the respondent before July 5, 1935, theeffective date of the Act, cannot constitute unfair labor practiceswithin the meaning of the Act, it foreshadows and explains theevents and activities which occurred thereafter and which are sub-ject to the Board's jurisdiction.On Friday, June 28, 1935, the Union held a mass meeting in thetown of Newcomerstown., Some 300, of the respondent's employeesattended, elected temporary officers, and listened to an address byaUnion organizer." 'On 'the, following 'Monday morning, EthelBuchanan, an employee who had attended the meeting and who laterbecame an officer of the Independent and of the Union, was calledto the office of Byron Crater, the respondent's superintendent.Craterdiscussed the Union meeting, advised Miss Buchanan that the re-spondent would close its plant if the employees joined, and statedthat the respondent wanted an inside organization.The same afternoon, with the temporary officers of the Union,Miss Buchanan was called to the office of A. G. Heller, the generalmanager, for a discussion of working conditions in the plant.Theemployees at first discussed the Bedaux system, which had beenrecently introduced into several departments and which was evi-dently causing considerable dissatisfaction among the employees.The conference was then directed to the subject of union activity,and the respondent made clear that it.did not desire such activity inthe form of outside union organization.The employees present weretold that they were "free American citizens," that they could jointhe Union but kvould be replaced if they did, that if they formed a"local" organization, the respondent would donate $5,000 to it.Thetestimony of Board witnesses with respect to this conference wasnot denied. 650NATIONAL LABOR RELATIONS BOARDPresumably the respondent's words of caution had the desiredeffect and for the next 5 months there was little union activity amongIhe respondent's employees.On November 12, 1935, however, an-other Union mass meeting was called and addressed by an Ameri-can Federation of Labor organizer.Miss Buchanan's testimonyregarding the respondent's reactions to this meeting is typical of thetestimony of other witnesses and was not controverted by therespondent.On the following day, Clarence Bricker, her foreman,approached her with a long list of names and clock numbers andasked her if she had attended the Union meeting.He then made anotation on the paper and proceeded to question other employees.Later the same day some 15 employees were discharged.HowardBurris, one of the employees so discharged, testified that he was laidoff by his foreman because he washed his hands too many times.'Three days later the power was shut off during working hoursand the employees were instructed by their foremen to attend ameeting in the box room of the plant. Both Crater and Helleraddressed this meeting.After Crater had described how unionorganization and a strike had led to violence at a Cleveland file fac-tory, he introduced Heller.Miss Buchanan's version of Heller'sremarks is not denied :Well, he talked pretty much on the same lines that he hadback in June 1935.He stated that we were free American citi-zens and could still join the American Federation of Labor butwe would be replaced if we did, and that they didn't want theAmerican Federation of Labor in their plant and that theywould fight that organization to the bitter end; if we wouldjoin another organization, not the American Federation ofLabor, to be known as the Heller Brothers Fraternal Associa-tion he would donate $5000.Immediately following the meeting, foremen throughout the plantsolicited the employees to sign the following statement :As an employee of Heller Brothers Company I am opposedto organizing with or to become affiliated with any outside labororganization.I am in favor of a company employees associa-tion to negotiate through a duly authorized committee of myfellow workers.On the following Monday shop representatives were elected in eachdepartment and dispatched to the box room of the plant by foremento initiate an employees organization.Howard Wolfe, who was soelected and who later became the first president of the Independent,1These employees were later reinstated and their discharges are not inissue in thisproceeding. DECISIONS AND ORDERS651testified, when called as a witness for the Independent, that he waselected representative of the machine shop and then sent to the boxroom by his foreman.His complete ignorance of the reason. for theelection is amply shown in his own testimony :I went over into what is known as the box department .. .When I went over there, there was perhaps 10 or 12 others inthere.When I went in there, we sat down on the lumber where-ever we could find a seat and I talked to the rest of them. SinceI didn't know why I was there, and I found out that the restof them didn't know why they was there. After we talked a littleanother group came in until there was in the neighborhood ofsome 19 in that building, and after a while Mr. Crater, the Super-intendent, came up to that meeting and he said : "Have you fel-lows organized?"He said, "Do you know anything about organ-izing?"And that is the first that I knew that that was thepurpose that they wanted us to organize.He said, "If you don't,maybe I can help you." And I said, "I can organize you." Andhe said, "Very well; the meeting is yours."Wolfe was then appointed chairman of the meeting, and after secur-ing Heller's approval, called a mass meeting in the box room on theevening of November 19. This meeting, as were the others, was heldon company time. It was attended by about 300 employees includingthose on the night shift, who were paid for this time during theirattendance.Wolfe announced that 439 employees had signed up tocooperate in forming an organization; officers and an executive boardwere elected.Thereafter meetings were held in the school at Newcomerstown, andthe Independent within 2 months obtained 467 dues-paying members.Meanwhile the officers and the executive board were preparing a con-stitution and bylaws.Wolfe, who had been elected president of theIndependent, admitted consulting the respondent 10 or 12 times dur-ing the preparation of these documents and receiving from the re-spondent a copy of a Plan of Employee Representation of the Car-negie Steel Company as a form to follow. In addition, the Independ-ent desired the approval of the respondent before adopting a finalconstitution and bylaws.The minutes of the meeting of December 13,1935, contain the following statement :Meeting was opened by Pres. H. Wolfe who explained reasonfor calling off mass meeting scheduled for this date.Reason beingthat By-laws presented to Heller Bros. for signature had not yetbeen acted on and since everyone was interested in that questionitwas decided to postpone mass meeting until some definite deci-sion had been made by the Company. 652NATIONAL LABOR RELATIONS BOARDDuring the month of January 1936,negotiations for the respondent'sapproval, of the organization still continued.At the respondent's sug-gestion a.clause in the constitution providing for appeal to this Boardwas deleted.On January 11, Heller,,by letter to the Independent,approved the revised bylaws and offered the organization substantialgifts:We have noted your revised bylaws and it appears to us thatwe will be able to accept same as we note you have added a bene-ficial and fraternal feature to same, under which we furtherunderstand we will be able to accept a check-off system.Furthermore,under these conditions we are willing to contrib-ute to the treasury of such an organization, and also will builda club house for you and if the town does not build a swimmingpool in the near future,we will also furnish such a pool.Although therecord is not clear,it appears that the constitution andbylaws were approved in final form some time in February.On March31, 1936, the respondent transferred to the Independent a stock certifi-cate of 50 shares of 7 per cent preferred stock valued at $5000, andpaying an additional 1 per cent bonus dividend.2In April 193'6,the Independent hired an employee,who had beentemporarily laid off by the respondent,to solicit signatures.Thesesignatures were obtained on cards which on one side authorized therespondent to deduct dues of 50 cents a month from the signer's wages,and on the other, designated the member's beneficiary under the bene-fit provisions of the Independent's constitution.Such solicitation wasconducted during working hours, and the cards so signed were intro-duced at the hearing as proof of membership in the Independent.Several of the cards were not signed,although the respondent usedthem as authorizations for the check-off.For the next year the Independent flourished with but little competi-tion from the Union.Union members likewise joined the Independent,several of them testifying that it was necessary in order to continueworking for the respondent.In October 1936, and again in January1937, the Independent negotiated general wage increases;seniorityruleswere established and individual grievances presented.Thewage increase in January amounted to 5 cents an hour, although theIndependent had requested a 10-per cent increase.On May 25, 1937,the Union again commenced a membership drive,and on that day notices of a Union meeting for the following dayappeared throughout the plant.At the same time the respondentposted a bulletin defending the Independent and calling the employees's In 1937 the Independent received$400 as a dividend on this stock. DECISIONS AND ORDERS653attention to their right to organize any form of"employee organiza-tion."The first two paragraphs of this bulletin emphasize its contents:Since the action of the Supreme Court upholding the validityof the National Labor Relations Act, reports have dome to us fromsome of our employees that they are being told they must joina labor organizationand that theirindependent associationknown as The File & Tool Workers Union is illegal.Any such statements are entirely false.The Supreme Court didnotdeclare that independent employees associations are illegal.Some 350 employees attended the Union meeting on May 26, and aformal charter application was signed.By July 16, the Union hadapproximately 325 members and was gradually gaining the supportof the majority of the respondent's employees,despite the respondent'sefforts to discourage Union membership. In July 1937, EverettMcElhaney,an employee,signed a statement prepared by his fore-oii, to the'effe'ct that hehad been solicited duringworking hours to join the Union.Margaret Miller, another employee,testified that she had signed a similar statement prepared byMcPherson,several days before the hearing in this case.In Augusta notice of a Union meeting was followed by notices distributed byforemen advising Union members that those employees on the nightshift were"expected to be on the job." Such conduct of the respondentis significant in revealing the respondent'spreference for the Inde-pendent.As we have indicated above, solicitation for the Independentwas permitted to be carried on during working hours;furthermore,absences from work for the purpose of attending Independent meet-ings were never discouraged.Indeed, the respondent'spreferencewas openly expressed,the minutes of the Independent meeting ofAugust 10,1937, containing the following statement :Pres.Neff announcesthatH. B. Co. are not in favor of theA. F. of L. This was announced by request of Heller Bros. Co.The respondent made-no effort at the hearing to deny the authen-ticity of this announcement.Competition between the Union and the Independent apparentlyreached its height in September and October 1937.On September 27the Union,claiming a majority of employees, requested recognitionfrom the respondent and asked that an election be held among theemployees, without the name of the Independent on the ballot.Therespondent refused to consent to an election on such terms, but onOctober 22 arranged and conducted an election in which the names ofboth Unionsappearedon the ballots.The record shows that therespondent must have known that a petition had been filed by the 654NATIONAL LABOR RELATIONS POARDUnion with this Board. It chose, however, to proceed with the elec-tion in the face of Union protests against the use of its name on theballots, and despite advice from the Regional Director for the EighthRegion that such election would be unlawful and the results void.B. Conclusions with respect to the activities of the respondentAn analysis of the record together with the respondent's briefclearly establishes the facts recited above, many of which are admittedby the respondent.The respondent contends, however, that its activi-ties do not constitute unfair labor practices within the meaning of theAct, that its conduct does not amount to domination and interferencewith the administration of a labor organization as proscribed by theAct, and finally, that to disestablish the Independent as a collectivebargaining agency would deprive the respondent's employees of theirright to join a labor organization of their own choosing as guaranteedunder the Act.An examination of these contentions in the light ofthe record indisputably reveals their lack of merit.The respondent admits that it "inspired" the idea for the organiza-tion of its employees and initiated the first mass meeting of Novem-ber 15, 1935. Its patent desire to have its employees organize intoan inside association within 3 days after the Union had held a meet-ing leads unmistakably to the conclusion that the respondent realizedthe value of such an organization in combatting the Union. Its subse-quent actions in fostering the Independent and discouraging member-ship in the Union confirms this conclusion.The respondent admits that it was consulted in the drafting ofthe Independent's constitution and bylaws, but maintains that itsapproval was necessary because of the provisions contained thereinregarding the arbitration of disputes, the check-off of dues fromwages, the benefit plan, and the closed shop, this latter provisionbeing rejected by the respondent.3That such provisions, more prop-erly the subjects of collective bargaining, were drafted into theconstitution and bylaws in the form prescribed by the respondentis eloquent testimony of the respondent's solicitude for the Independ-ent, and the latter's unconcealed concern that its organization meetwith the approval of the respondent.With a donation of $5,000in the balance, the Independent readily subordinated the employees'interests to those of the respondent.The respondent's additional contention that the Independent,securedmany substantial benefits in the form of wage increases,seniority rules, the abolition of the Bedaux system, and the settle-8Although the respondent adopted the check-off of Independent dues, no provision there-for appears in the constitution and bylaws e introduced at the hearing. DECISIONS AND ORDERS655ment of gi ievances, is equally without merit in proving the. absenceof domination or control over the affairs of this organization.Werecognize that the employer frequently .makes some concessions tosuch a labor organization in order to secure and retain control over it.The respondent further admits its contribution of $5,000 to theIndependent, and the illegality of this gift under the Act, but offersthe following defense :True, the contribution may have had' the effect of makingthe employees more friendly to Respondent as they would bemade more friendly if Respondent doubled their wages or bet-tered their lot in any other way . . . andencouragementoffriendliness is not "coercion", "domination", or "control".'However, the Act specifically defines as an unfair labor practicethe contribution of financial or other support by an employer to anylabor organization.The respondent's contribution here falls directlywithin -this, -proscription of- the Act.Finally, the respondent protests that if its activities from 1935toApril 1936, did constitute unfair labor practices, it has ceasedsupporting or otherwise interfering with the organization efforts ofits employees ; that today the Independent is a genuine union com-pletely representing the untrammeled desires of its members.As wehave indicated above, however, the respondent's unfair labor prac-tices did not cease after its gift of $5,000 to the Independent; itcontinued unmistakably to show its favoritism for it and to dis-courage Union organization at every opportunity.The respondentcontinued to permit the solicitation of members for the Independentduring working hours, yet denied the same privilege to the Union ;it ignored absences of Independent members to attend meetings, yetdiscouraged its employees from attending Union meetings. In May1937, to offset a Union drive for members, it posted bulletins an-nouncing the legality of the Independent under the Act.Finally,in October, with full knowledge that the machinery of the Boardhad been invoked to determine the representative of its employees,it chose to ignore Union and Board protests, and without permissionused the name of the Union in sponsoring and conducting an electionof its own. In the face of such discriminatory conduct, the respond-ent's contentions are without merit.No cease and desist order alonecould possibly remove the effects of the respondent's discriminatoryactivities which it has carried on for the past 3 years.The noticeposted by the respondent on its bulletin boards on December 28,1937, is neither adequate enough to destroy the respondent's domina-tion of the Independent, nor complete enough to be considered as asubstitute for the posting of a notice which we ordinarily require4Brief on Behalf of Respondent, p. 17. 656NATIONAL LABOR RELATIONS BOARDin our orders.The Independent has been indelibly branded as therespondent's organization and must accordingly be disestablished asa collective bargaining agency for any employees.We find that the respondent, by its activities described above, hasinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act; has dominatedand interfered with the formation and administration of the Inde-pendent and has contributed financial and other support to it ; andthat by its conduct it has discouraged membership in the Union.The record discloses that the respondent engaged in the check-offof dues from the wages of Independent members on the basis ofauthorizations secured from such employees, for the most part, dur-ing working hours.As we have indicated above, the wages of_sev-eral employees were thus subject to the check-off, even though theyhad not signed such authorizations.The Trial Examiner recom-mended that the respondent "make an equitable financial adjustmentout of moneys' in its hands or under its control by reimbursing suchmembers of (the Independent), employees of the respondent, whohave thus paid dues, in an amount at least equal to the sums sopaid."It seems plain to us that the authorization by an employee forthe check-off of dues owed to an organization which his employerhas formed and continues to dominate cannot be considered ashaving been voluntarily given by the employee.When check-offauthorizations are sought under such conditions the employee isplaced in the position of permitting the check-off or of putting him-self squarely upon record as openly opposed to the Company'swishes.No employee confronted with such an option can be regardedas having exercised free choice.Thus the same.pressures by therespondent which compelled its employees to abandon their freechoice of representatives enforced their acquiescence in the check-off.Under these circumstances we will restore the' status quo b'y orderingthe respondent to reimburse its employees for amounts deducted fromwages as dues for the Independent.We shall not, however, require the Independent to restore tothe respondent the $5,000 stock certificate or the dividends receivedtherefrom.The respondent and the Independent standin pari de-lictoand any disposition of assets as between the two would have noeffect upon the restoration to the employees of the rights of whichthey have been deprived.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the re= DECISIONS AND ORDERS657spondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the sev-eral States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.V.THE QUESTION CONCERNING REPRESENTATIONAs indicated in Section III above, the respondent refused to recog-nize the Union for the purposes of collective bargaining in Sep-tember 1937, and refused to consent to an election among its em-ployees without the participation of the Independent. Instead, afterthe Union had filed a petition with the Board, and over the protestsof the Union and the Regional Director, the respondent conductedan election on October 22, 1937.The evidence shows that of 742employees eligible to vote, 367 cast ballots for the Independent and192 cast ballots for the Union. It is unnecessary, however, to con-sider whether or not this election reflects the true desires of the re-spondent's employees.. We have found that the respondent has dom-inated and interfered with the formation and administration of theIndependent, and that such domination and interference continuedand was effective at the time of the election. It follows that thedesignation of the Independent on the ballots was illegal.5More-over, we have invariably followed the policy of disregarding theresults of elections conducted by employers.Experience has shownthat the presence of supervisory employees at the polls, the conductof the election on the employer's property, the possibility of hiddenidentification marks on the ballots, taken together with prior mani-festations of preference for a particular labor organization, precludethe casting of a ballot which registers the free and independent choiceof the employee.Although in the instant case, the mechanics of theballoting were not impugned, we shall not depart from our usualpolicy.We find that a question has arisen concerning representation of therespondent's employees.VI.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the respondentdescribed in Section I above has a close, intimate, and substantial"SeeMatterof S. Blechman4 Sons,Inc.andUnited Wholesale Employees of New York,Local 65, Tea,tile Workers Organizing Committee-Committee for Industrial Organization,4 N. L. R B. 15 658NATIONALLABOR RELATIONS BOARDrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.VII. THE APPROPRIATE UNITAt the hearing all of the parties agreed and we so find that all ofthe respondent's production and maintenance employees, excludingforemen, assistant foremen, clerical employees, timekeepers, andwatchmen, constitute a unit appropriate for the purposes of collectivebargaining.We further find that said unit will insure to the respond-ent's employees the full benefit of their right to self-organizationand to collective bargaining and otherwise effectuate the policiesof the Act.VIII. THE DETERMINATION OF REPRESENTATIVESIt was agreed at the hearing by all the parties that the pay-rollperiod ending July 31, 1937, represented a normal period of the re-spondent's business operations.Of a total of 864 employees on thatpay roll, it was further agreed that 735 of them were included in theunitwe have found appropriate for the purposes of collectivebargaining.During the examination of the Union's financial secretary, theUnion ledger was introduced into evidence listing the names of inem-bers copied from the charter sheet and application cards since July2. 1937.At the same time the charter sheet and application cardswere marked for identification.Full opportunity was accorded allparties to examine the charter sheet and application cards and tocompare them with the respondent's pay-roll record.Equal oppor-tunity was accorded all parties to cross-examine the Union's financialsecretary, who had custody of these documents, and to cross-examinethe Union's president and recording secretary, both of whom partici-pated in securing the signatures of Union members.An analysis ofthe testimony and the exhibits on the basis of the July 31 pay rollshows that as of August 15, 1937, and at the time of the hearing theUnion had 390 members,6 which is a majority of the 735 employeesin the appropriate unit.We find that the Union has been designated and selected by amajority of the employees in the appropriate unit as their representa-tive for the purposes of collective bargaining. It is, therefore, theO There was no showing that the respondent's pay roll changed between July 31 andAugust 15, 1937. DECISIONSAND ORDERS659exclusive representative of all the employees in such unit for thepurposes of collective bargaining, and we will so certify.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.International Brotherhood of Blacksmiths,Drop Forgers, andHelpers, and File and Tool Workers Union are labor organizations,within the meaning of Section 2 (5), of the Act.2.The respondent, by dominating and interfering with the forma-tion and administration of File and Tool Workers Union, and bycontributing financial and other support to that organization, hasengaged in and is engaging in unfair labor practices, within themeaning of Section 8 (2), of the Act.3.The respondent, by interfering with, restraining, and coercingits employees in the exercise of the rights guaranteed in Section 7of the Act, has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1), of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7), ofthe Act.5.A question affecting commerce has arisen concerning the repre-sentation of the respondent's employees, within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7), of the Act.6All of the respondent's production and maintenance employees,excluding foremen, assistant foremen, clerical employees, timekeepers,and watchmen, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of the Act.7. International Brotherhood of Blacksmiths, Drop Forgers, andHelpers is the exclusive representative of all the employees in suchunit for the purposes of collective bargaining, within the meaning ofSection9 (a) of the Act.ORDERUpon the basis of the findings of fact and conclusions of law andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,The Heller Brothers Company of Newcomerstown, Newcomerstown,Ohio, and its officers, agents, successors, and assigns shall :1.Cease and desist :(a)From dominating or interfering with the administration ofFile and Tool Workers Union, or with the formation or acimimstra-tion of any other labor organization of its employees, and from con- 660NATIONAL LABOR RELATIONS BOARDtributing financial or other support to File and Tool Workers Unionor any other labor organization of its employees ;(b)From recognizing File and Tool Workers Union as the repre-sentative of any of its employees for the purpose of dealing with therespondent concerning grievances,labor disputes,rates of pay,wages,hours of employment,and other conditions of employment;(c)From in any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights to self -organiza-tion, to form,join, or assist labor organizations,to bargain collec-tively through representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection,as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw all recognition from File and Tool Workers Unionas a representative of its employees for the purposes of dealing withthe respondent concerning grievances,labor disputes,rates of pay,wages, hours of employment,or other conditions of employment, andcompletely disestablishFile and Tool Workers Union as suchrepresentative ;(b)Reimburse the employees who were members of File and ToolWorkers Union for the dues it has deducted from their wages onbehalf of File and Tool Workers Union ;(c) Immediately post notices in conspicuous places throughout itsplant, and maintain such notices for a periodof thirty (30) consecu-tive days,stating(1) that the-respondent will cease and desist asaforesaid,and (2)that the respondent withdraws and will refrainfrom all recognition of File and Tool Workers Union as a representa-tive of its employees for the purposes of collective bargaining andcompletely disestablishes it as such representative;(d)Notify the Regional Director for the Eighth Region in writingwithin ten (10) days from the date of this order what steps therespondent has taken to comply herewith.CERTIFICATION OF REPRESENTATIVESBy virtue of and.pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT Is HEREBY CERTIFIEDthatInternational Brotherhood of Black-smiths, Drop Forgers, and Helpers has been designated and selectedby a majority of the production and maintenance employees,exclud- DECISIONS AND ORDERS661ing foremen, assistant foremen, clerical employees, timekeepers, andwatchmen, of Heller Brothers Company of Newcomerstown, New-comerstown, Ohio, as their representative for the purposes of collec-tive bargaining and that, pursuant to the provisions of Section 9 (a)of the Act, International Brotherhood of Blacksmiths, Drop Forgers,and Helpers is the exclusive representative of all such employees forthe purposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.